Notice of Allowance

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 23-29, 31-40, 43-44, and 47-50 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Falconer (US 2008/0051743 A1); Murray (US 2011/0028924 A1); and Pelican/Parfitt (GB 2346328 A).  



    PNG
    media_image1.png
    479
    339
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    280
    282
    media_image2.png
    Greyscale
 	As to independent claims 23 and 47, Falconer discloses an ostomy pouch 10 (Abstract) comprising: 	a.    opposing walls 12,14 having a cavity therebetween (Fig. 1, ostomy pouch 10 with front 12 and rear walls 14 with cavity between Fig.9a; [0061]), the walls joined along their peripheries (walls are welded along a common periphery 16; [0061]), and tapering to an outlet opening (an outlet 22 tapers in width; [0064], Figs. 1-5);
  	b.    1st and 2nd, or at least one, deformable reinforcing members 32,34 attached to opposing exterior surfaces of said opposing walls (1st and 2nd reinforcing members 32, 34 attached to front and rear wall 12, 14, respectively, of pouch at or near opening 22; [0066]); 
 		wherein each reinforcing member 32,34 has two lateral edges deformable 
    PNG
    media_image3.png
    400
    281
    media_image3.png
    Greyscale
by manual application of pressure to said lateral edges [0066], [0068]), so as to radially distend the outlet opening (where reinforcing members distend adopting various different radii; [0069], Fig. 6);  		wherein the 1st and 2nd deformable reinforcing members 32,34 are offset from each other along a longitudinal axis (reinforcing members 32,34 are laterally offset with respect to centerline 86 of outlet as longitudinal axis [0072], Figs. 5, 16); and
 	c.    1st and 2nd fasteners 46a,b (1st and 2nd outlet fasteners 46a, b; [0075] - [0076], Fig. 9a); attached to opposing exterior surfaces of said opposing walls, wherein the outlet (opening) is flexible and foldable from an open condition to a closed condition by one or more folds (reinforcing members define a folding guide or multiple folding stages to secure the opening; [0074], Figs. 9a-9f).
	As to independent claims 23 and 47, and dependent claims 48-50, Falconer does not disclose:  	(as per claims 23, 47, and 48) wherein the at least one reinforcing member comprises: 	 	a 1st reinforcing member  positioned near the outlet opening, wherein the 1st reinforcing member comprises distal corners with void space; and 	 	a 2nd reinforcing member positioned distally of the 1st reinforcing member, wherein the 2nd reinforcing member comprises proximal corners with void space; 	(as per claim 49) wherein tapering portions of the peripheries are positioned on opposite sides of the longitudinal axis and taper inward toward the longitudinal axis in a distal-to-proximal direction; and   	(as per claim 50) wherein the 1st reinforcing member comprises distal corners with void space; and wherein the 2nd reinforcing member comprises proximal corners with void space.

    PNG
    media_image4.png
    481
    508
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    440
    184
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    457
    650
    media_image6.png
    Greyscale
 	Murray teaches an ostomy pouch 10 comprising opposing walls 12,14 with a cavity (between 12, 14) and joined at peripheries Fig.7 [0028],ll.2-5; [0051],ll.4-6, and tapering to an outlet opening 26 [0034],ll.4-5 at the proximal end (as bottom end opposite top end with stoma opening 18 Fig.7 [0029],ll.1-3); and  		(as per claim 47 from which claim 48 depends) at least one reinforcing member 70,72 (1st, 2nd fastener parts 70,72 Fig.6-8 [0053],ll.3-5) attached to exterior surface of one of the opposing walls 12 or 14 Fig.7 [0054],ll.5-8;  	OR 		(as recited in claim 23 from which claims 49 and 50 depend) 1st 70 and 2nd 72 deformable reinforcing members Fig.6,8 attached to opposing exterior surfaces of said opposing walls 12,14 Fig.7 [0054],ll.5-8, the reinforcing members 70,72 offset from each other along a longitudinal axis Fig.6,8; 	wherein:
	(as per claim 48) the at least one reinforcing member comprises: 	 	a 1st reinforcing member 70 positioned near the outlet opening 26 Fig.6-7, wherein the 1st reinforcing member 70 comprises distal corners Fig.6,8 [0058],ll.12-14 (where proximal end defined as bottom of pouch with opening as recited in claim 47); and 	 	a 2nd reinforcing member 72 positioned distally (towards top, as presented above Fig.6,8) of the 1st reinforcing member 70 Fig.6,8, wherein the 2nd reinforcing member 72 comprises proximal (lower) corners [without void space] Fig.6,8 [0058],ll.12-14; 	(as per claim 49) wherein tapering portions of the peripheries (as sides of walls 12, 14 Fig.6,8) (as recited in claim 23) are positioned on opposite sides of the longitudinal axis Fig.6,8 and taper inward toward the longitudinal axis in a distal-to-proximal direction (as tapering pouch with reinforcing members 70,72 extending to the peripheries Fig.6,8 [0054],ll.21-25); and   	(as per claim 50) wherein the 1st reinforcing member 70 comprises distal/top corners [without void space] Fig.6,8 [0058],ll.12-14; and wherein the 2nd reinforcing member 72 comprises proximal/bottom corners [without void space] Fig.6-8 [0058],ll.12-14.
	As to independent claim 36, Falconer discloses an ostomy pouch (ostomy pouch 10 with drainage opening 22; Abstract, Fig. 4) comprising:
 	a.    opposing walls having a cavity therebetween (ostomy pouch 10 with front and rear walls 12,14; [0061], Fig. 4), the walls joined along their peripheries and tapering to an outlet opening at the proximal end of the device (walls are welded along a common periphery 16, an outlet tapers in width; [0061], [0088], Fig. 4);

    PNG
    media_image7.png
    297
    626
    media_image7.png
    Greyscale
 	b.    a deformable reinforcing member on one exterior surface of said opposing walls, near the outlet (1st and/or 2nd reinforcing member 32, 34 attached to front and rear wall, respectively, of pouch at or near opening; [0066], Fig. 4), said reinforcing member having two lateral edges deformable by manual application of pressure to said lateral edges (reinforcing members deform from manual pressure from lateral sides 38,40; [0066], [0068], Fig. 4), so as to radially distend the outlet opening (reinforcing members distend adopting various different radii; [0069]); 	c.    a 1st fastener and a 2nd fastener attached to opposing exterior surfaces of said opposing walls, wherein one of said 1st and 2nd fastener is near the outlet opening (multistage folding and securing with 1st, 2nd fasteners 46a,b; [0076], Figs. 9a - 9f); wherein the outlet being flexible and foldable from an opened condition to a closed condition, and wherein the 1st and 2nd fastener are capable of forming a linkage when said outlet is in the closed condition (reinforcing members may define a folding guide or multiple folding stages to secure the opening; [0074], Figs. 9a,9f). 	Murray teaches that the 1st and 2nd fasteners comprise proximal and distal corners [without void space], as presented above.
 	Pelican/Parfitt teaches of a drainable ostomy pouch with reinforcing strips/members (Fig. 4, strips 40,41) adjacent to the opening of the pouch (abstract; Page 5, lines 32-37, Fig. 4). Pelican/Parfitt further teaches lateral edges of the 1st and 2nd reinforcing members are creased (the strips 40,41 are creased intermediate their opposite ends; Page 6, 
    PNG
    media_image8.png
    463
    655
    media_image8.png
    Greyscale
lines 1-2, Fig. 4); and 
 	a 1st fastener 17 and a 2nd fastener 18 attached to opposing exterior surfaces of said opposing walls Fig.1, wherein one of said 1st and 2nd fastener is near the outlet opening Fig.1; wherein the outlet being flexible and foldable from an opened condition to a closed condition Fig.1, and wherein the 1st and 2nd fastener are capable of forming a linkage when said outlet is in the closed condition (via 17 and 18).
  	However, as to independent claims 23, 36, and 47, Falconer, Murray, and/or Pelican/Parfitt fail to teach or fairly suggest:  	wherein the lateral edges of the 1st and 2nd reinforcing members have corners with void space; and 	wherein each corner with void space is configured to receive a portion of a user's digit to facilitate the manual application of pressure to said lateral edges. 	 	It would not have been obvious to one of ordinary skill in the art as of the effective filing date to modify Falconer, Murray, and/or Pelican/Parfitt to provide the above combination, as Falconer, Murray, and/or Pelican/Parfitt fail to teach or fairly suggest this combination.  One of skill would not have been motivated to provide this combination, as Falconer, Murray, and/or Pelican/Parfitt fail to provide any teaching or suggestion of providing the reinforcing members having corners with a void space that is configured to receive a portion of a user’s digit to facilitate the manual application of pressure to the lateral edges, where Falconer, Murray, and/or Pelican/Parfitt teach flat or cornered lateral edges of the reinforcing members, such that one of skill would not be motivated to provide corners with a void space to allow using a fingertip to facilitate opening and closing the reinforcing members.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva, can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781